IN THE SUPREME COURT OF THE STATE OF DELAWARE

GEORGE EDWARD KENNEDY,                   §
                                         §
      Defendant Below,                   §      No. 285, 2018
      Appellant,                         §
                                         §      Court Below: Court of Chancery
      v.                                 §      of the State of Delaware
                                         §
DEUTSCHE BANK NATIONAL                   §      C.A. No. 10361-MG (VCS)
TRUST COMPANY, AS TRUSTEE                §
FOR WAMU MORTGAGE PASS-                  §
THROUGH CERTIFICATES SERIES              §
2006-AR3 TRUST, ASSIGNEE OF              §
WASHINGTON MUTUAL BANK,                  §
F.A.,                                    §
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                             Submitted: December 5, 2018
                             Decided:   December 6, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                    ORDER

      This 6th day of December 2018, we affirm the judgment of the Court of

Chancery on the basis of its order dated April 4, 2018, overruling objections to and

affirming the Final Report of the Master in Chancery dated November 21, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice